DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on December 7, 2021 is acknowledged. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, respectively, of U.S. Patent Number 10,844,539.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
	Claim 1 recites--
A deflection member comprising:

b. at least one tile fastened to the resin coating; wherein the at least one tile comprises a deflection conduit.
Claim 1 of US 10,844,539 recites-- 
A deflection member comprising: 
a. a reinforcing member comprising a resin coating;  and 
b. at least one tile fastened to the resin coating through adhesive, resin, surface modification and/or solvent welding.
The features of claim 1 are recited in patent claim 1 except for "wherein the at least one tile comprises a deflection conduit" which is not recited in patent claim 1.   However, column 3, line 63 to column 4, line 1 of US 10,844,539 recites that a deflection member "refers to a structure useful for making fibrous webs such as absorbent paper products or nonwoven webs, and which has protuberances and/or voids, which are openings in the tile through which fibers can pass, that define deflection conduits".  Therefore, claim 1 overlaps in scope with patent  claim 1, thus is not patentably distinct from patent claim 1.
Claims 2-12 are subsequently rejected as identically reciting the features of patent claims 2-12, respectively.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the double patenting rejection above, or if a proper terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  
In a deflection member comprising a reinforcing member, the prior art does not disclose or suggest a reinforcing member comprising a resin coating and at least one tile fastened to the resin coating, wherein the at least one the tile comprises a deflection conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192.  The examiner can normally be reached on Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Eric Hug/Primary Examiner, Art Unit 1748